 



Exhibit 10.53
AMENDMENT NO. 2 TO 1995 STOCK OPTION PLAN
     The 1995 Stock Option Plan (the “Plan”) is hereby amended effective as of
May 19, 2006 (the “Effective Date”) with respect to all Options granted pursuant
to the Plan, including grants outstanding before the Effective Date, as set
forth below.

1.   The Plan is hereby amended by adding the following new paragraph:      
 4.15 EFFECT OF MERGER. Notwithstanding any other provision of the Plan, in the
event that the Company is merged (the “Merger”) into another company (the
“Merger Sub”) after a majority of the Company’s Stock has been purchased by the
parent of the Merger Sub through a tender offer, then all outstanding stock
options granted under this Plan, whether vested or unvested, will terminate as
of the close of the Merger in exchange for a cash payment equal to the
difference per option share of the per share value of the consideration to be
received by common stockholders in the Merger and the per share exercise price
for each option.

 